

115 HR 7008 IH: Stop Gendercide Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7008IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mrs. Wagner (for herself and Ms. Bass) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Trafficking Victims Protection Act of 2000 to modify the Trafficking in Persons report
			 to include research on the relationship between human trafficking and
			 skewed sex ratios in national or subnational populations in which there is
			 evidence of sex-selective practices, including, but not limited to,
			 infanticide, gender-biased neglect, or other forms of gender-based
			 violence or discrimination.
	
 1.Short titleThis Act may be cited as the Stop Gendercide Act. 2.FindingsCongress makes the following findings:
 (1)Women and girls possess the same fundamental human rights and civil rights as men and are essential to the formation of stable, peaceful societies. Violence against women and girls, reinforced by and rooted in the social and cultural devaluation of women and girls, has skewed sex ratios in many parts of the world.
 (2)Approximately 126,000,000 women and girls are missing from the world population due to systematic gender-based violence, according to the United Nations Population Fund, which constitutes an egregious example of gendercide.
 (3)Since gendercide is a relatively recent phenomenon, the implications of the crisis have yet to fully reverberate through affected countries. But it is already clear that increased instances of human trafficking, sexual violence, and child marriage are linked to gendercide.
 (4)Statistics published biennially in the United Nations Population Division’s World Population Prospects indicate that skewed sex ratios at birth will persist for decades, even after they reach an apex in certain countries. This may be driving significant changes in human trafficking patterns in affected regions. Because the dynamics of gendercide and its relationship to human trafficking are poorly understood, governments, international institutions, and civil society organizations are not prepared to adequately prevent and respond to human trafficking crimes.
 3.Sense of CongressIt is the sense of Congress that— (1)the lack of research on the relationship between gendercide and human trafficking undermines national and international response mechanisms critical to preventing exploitation of women and girls; and
 (2)efforts to end human trafficking, including by addressing root causes such as gender-based discrimination against women and girls, should be prioritized.
 4.Statement of policyIt is the policy of the United States to— (1)work to end gendercide and prevent human trafficking, child marriage, and sexual violence;
 (2)partner with and encourage other countries to implement policies, or revise existing policies, to mitigate root causes of gendercide; and
 (3)incorporate into the design, implementation, and evaluation of United States anti-trafficking policies and programs measures to respond to global gendercide.
 5.Modification of Trafficking in Persons reportSection 110(b)(1)(F) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)(F)) is amended by inserting before the semicolon the following: , including the relationship between human trafficking and skewed sex ratios in national or subnational populations in which there is evidence of sex-selective practices, including, but not limited to, infanticide, gender-biased neglect, or other forms of gender-based violence or discrimination, using sources that include statistics from the United States Census Bureau’s International Data Base and the United Nations Population Division’s World Population Prospects.
		